DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending.
Claims 19-20 are newly added.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 02/01/2022, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of  claims 1-9 has been withdrawn per applicant’s arguments.
Claims 1-9 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Golly et al US9772345 (hereinafter “Golly”) discloses air data probe may include a probe body having an interior cavity and coated by a protective shell. A sensing port may be disposed in the air data probe and may extend through the probe body. The sensing port may also be lined by the protective shell. The protective shell may be made of an austenitic nickel-chromium alloy, or stainless steel, or any relatively corrosion resistant material. The probe body may be made of nickel, or a nickel alloy, or any relatively thermally conductive material. The protective shell may be joined to the probe body by additive manufacturing, such as laser cladding. In this manner, an air data probe capable withstanding high temperatures without corrosion and yet also being relatively thermally conductive is disclosed. (Fig 1-7, Col 2 line 33 – Col 7 line 51)
However, Golly fails to disclose a uniform, pinhole-free first protection layer applied by atomic layer deposition (ALD), covering the external and internal surfaces of the body to reduce corrosion of the body, including corrosion initiated by sulfur and nitrogen compounds; and a second protection layer, covering the first protection layer over the external surfaces of the body to protect the air data probe from foreign object impact damage. This configuration allows for increased protection of the air probe.
Baker et al US20170159178 (hereinafter “Baker”) discloses  a multi-layer thin film stack including a first ALD layer of a first metal oxide deposited on a substrate surface of a substrate, a 
However, Baker fails to disclose a uniform, pinhole-free first protection layer applied by atomic layer deposition (ALD), covering the external and internal surfaces of the body to reduce corrosion of the body, including corrosion initiated by sulfur and nitrogen compounds; and a second protection layer, covering the first protection layer over the external surfaces of the body to protect the air data probe from foreign object impact damage. This configuration allows for increased protection of the air probe.
Prior arts such as Golly and Baker made available do not teach, or fairly suggest, a uniform, pinhole-free first protection layer applied by atomic layer deposition (ALD), covering the external and internal surfaces of the body to reduce corrosion of the body, including corrosion initiated by sulfur and nitrogen compounds; and a second protection layer, covering the first protection layer over the external surfaces of the body to protect the air data probe from foreign object impact damage. This configuration allows for increased protection of the air probe.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855